COLEMAN, J.
The defendant was convicted of doing .business as a retail and furnishing merchant, without first taking out the license required by the city ordinance for doing such business. It is conceded that- he violated the ordinance, which imposed R privilege license upon every retail and furnishing merchant. As we understand the argument of counsel for appellant, it admits that the city has authority to fix a license tax according to the value of the stock of goods employed in the business, but contends that the ordinance is invalid for the reason that the privilege 'tax is unequal and discriminating, in that the license tax is graded according to the amount of the stock employed in the business, and not the same upon all persons engaged in like business. It seems to us that the ordinance proceeds upon the only plan practicable and by which fairness to all could be secured. It has been the rule always in this State for the State to impose a greater license tax upon dealers in liquors in cities than in the country, and in cities it is regulated by the population. We think all the questions involved in this appeal, or that could be raised, have been adjudicated in pne or the other of the following cases : *193Holt v. Mayor & Aldermen, 111 Ala. 369; City of Anniston v. Southern Ry Co., 112 Ala. 557; City Council of Montgomery v. Knox, 64 Ala. 463; Goldsmith v. Huntsville, ante, p. 182.
Affirmed.